Connor, J.
At the trial of this action, there was no contention by the plaintiffs, or by either of them that the deed of trust, which was executed by them on 10 March, 1926, to J. H. LeRoy, trustee, was for any reason void or voidable. They conceded that said deed of trust was valid in all respects, and that their note secured by said deed of trust was due and payable at the date of the sale by the trustee under the power of sale contained in the deed of trust. They contended that notwithstanding the foreclosure of the deed of trust by the sale of the tract of land conveyed thereby, under the power of sale contained in the deed of trust, they now have the right to redeem said tract of land by paying the note secured thereby, for the sole reason that the purchase price paid for said tract of land by the defendant Albemarle Fertilizer Company, Inc., was grossly inadequate.
There was no evidence at the trial tending to show that there was actual fraud, oppression, or unfairness on the part of the trustee or of the creditor whose debt was secured by the deed of trust, in advertising or selling the tract of land. All the evidence showed that the sale was made after a strict compliance by the trustee with all the terms of the power of sale contained in the deed of trust. The plaintiffs, with full knowledge that the land had been sold under the power of sale contained in the deed of trust, and that the defendant Albemarle Fertilizer Company, Inc., was the purchaser at the sale, and had thereafter conveyed the land to the defendant W. S. Carawan, surrendered possession to the defendant W. S. Carawan, and rented from said defendant a farm on said land, which they cultivated as tenants of said defendant for two years before the commencement of this action. They knew that while they were in possession of said farm, as his tenants, the defendant W. S. Carawan was expending large sums of money in making necessary improvements on said tract of land.
In Roberson v. Matthews, 200 N. C., 241, 156 S. E., 496, it is said:
“Mere inadequacy of purchase price alone is not sufficient to upset a sale when duly and regularly made. But gross inadequacy of consideration, when coupled with any other inequitable element, even though neither standing alone may be sufficient for the purpose, will induce a court of equity to interpose and do justice between the parties. Weir v. Weir, 196 N. C. 268, 145 S. E., 281.”
*422In Bunn v. Holliday, 209 N. C., 351, 183 S. E., 278, it is said: “It is well settled in this jurisdiction that the cestui que trust has a right to buy at the trust sale unless fraud or collusion is alleged and proved. Monroe v. Fuchtler, 121 N. C., 101; Hayes v. Pace, 162 N. C., 288; Winchester v. Winchester, 178 N. C., 483; Simpson v. Fry, 194 N. C., 623. See Hinton v. West, 207 N. C., 708. The principle is different as between mortgagor and mortgagee. Lockridge v. Smith, 206 N. C., 174.
“After the sale by the trustee and the purchase by the defendants, Holliday and Whitaker, of the plaintiff’s land, the plaintiff, who was sui juris, rented the land from them, and for several years paid the rent to them. We think from plaintiff’s testimony that be is estopped and the nonsuit was proper.”
As there was no error in the judgment of nonsuit as to the defendant Albemarle Fertilizer Company, Inc., the judgment is affirmed without considering the contentions on this appeal of the other defendants, that they are innocent purchasers, without notice of equities, if any, of the plaintiffs against the defendant Albemarle Fertilizer Company, Inc.
Affirmed.